DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it is hard to decipher the details of the invention. For example, some images appear blurry and make it challenging to clearly visualize the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 8, which recites the limitation “a decoy cover coupled to the plurality frame legs…” should read “a decoy cover coupled to the plurality of frame legs…”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primos (US-7784213-B1).
	Regarding claim 1, Primos discloses a collapsible hunting decoy comprising:
	a collapsible central hub (figure 3, 140) (column 8, lines 34-43) comprising a plurality of leg housings (figure 3, 160) that are pivotable relative to the central hub (column 6, lines 11-20) (wherein the position of the leg housings pivoted to collapse the central hub, as seen is figure 12);
figure 4, 134), the plurality of frame legs being removably coupled to the central hub such that each frame leg of the plurality of frame legs is disposed in one of the plurality of leg housings (column 6, lines 29-42) to allow the collapsible hunting decoy to collapse by pivoting the pivotable leg housings when desired (column 8, lines 34-43); and 
	a decoy cover coupled to the plurality of frame legs, the decoy cover comprising a solid fabric portion and a mesh fabric portion (column 4, lines 34-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Davis et al US-20200000085-A1, Roe US-20120180371-A1, Rogers US-20100115818-A1, Wyant US-20080216381-A1, Bradford US-20050081422-A1, Loughman US-20030106253-A1, Nicks US-4590699-A, Pauley US-10477858-B2, and Bartel US-9877473-B2.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        




/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644